Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Allowable Subject Matter
Claims 1, 3-10, 12-18, 20-22 and 23 are allowed (claims 2, 11 and 19 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“generate features feature values from the query image, the feature values extracted from nodes in a hidden layer of a deep neural network that was provided the query image; generate a set of visual words representing the query image from the generated feature values; compare the visual words of the query image with visual words of index images”.
The closest prior art (Tappen et al: US 9,704,054 B1) discloses similar features of generating features values from a query image (col. 1: 6-16). However, Tappen et al do not explicitly teach:
“generate features feature values from the query image, the feature values extracted from nodes in a hidden layer of a deep neural network that was provided the query image; generate a set of visual words representing the query image from the generated feature values; compare the visual words of the query image with visual words of index images”.
Another close prior art, Zheng et al (US 2018/0137551 A1), discloses similar features of comparing visual text contents extracted from image query (par. 105, par. 0098). However, Zheng et al do not explicitly teach:
“generate features feature values from the query image, the feature values extracted from nodes in a hidden layer of a deep neural network that was provided the query image; generate a set of visual words representing the query image from the generated feature values; compare the visual words of the query image with visual words of index images”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“generate features feature values from the query image, the feature values extracted from nodes in a hidden layer of a deep neural network that was provided the query image; generate a set of visual words representing the query image from the generated feature values; compare the visual words of the query image with visual words of index images”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 10 and 18 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LOC TRAN/
Primary Examiner, Art Unit 2165